AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
No. V07107

This Amended and Restated Loan and Security Agreement (this “Loan Agreement”),
made as of October 25, 2010 by and between BlueCrest Venture Finance Master Fund
Limited, as assignee of BlueCrest Capital Finance, L.P. (“Lender”), and
Bioheart, Inc. (“Borrower”), a Florida corporation with its principal place of
business at 13794 NW 4th Street, Suite 212, Sunrise, Florida 33325.

In consideration of the promises set forth herein, Lender and Borrower agree
upon the following terms and conditions:

 

 

1.

General Definitions

The following words, terms and /or phrases shall have the meanings set forth
thereafter and such meanings shall be applicable to the singular and plural form
thereof giving effect to the numerical difference:

          A. “Account” means any “account,” as such term is defined in the UCC,
now owned or hereafter acquired by Borrower or in which Borrower now holds or
hereafter acquires any interest and, in any event, shall include all accounts
receivable, book debts, rights to payment, and other forms of obligations now
owned or hereafter received or acquired by or belonging or owing to Borrower
(including under any trade name, style or division thereof), whether or not
arising out of goods or software sold or licensed or services rendered by
Borrower or from any other transaction (including any such obligation that may
be characterized as an account or contract right under the UCC), and all of
Borrower’s rights in, to and under all purchase orders or receipts now owned or
hereafter acquired by it for goods or services, and all of Borrower’s rights to
any goods represented by any of the foregoing (including unpaid seller’s rights
of rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), and all monies due or to become due
to Borrower under all purchase orders and contracts for the sale of goods or the
performance of services or both by Borrower or in connection with any other
transaction (whether or not yet earned by performance on the part of Borrower),
now in existence or hereafter occurring, including the right to receive the
proceeds of said purchase orders and contracts, and all collateral security and
guarantees of any kind given by any Person with respect to any of the foregoing.

          B. “Account Debtor” means any Person obligated on an Account.

          C. “Affiliate” means, as applied to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

          D. “Borrower’s Liabilities” means all obligations and liabilities of
Borrower to Lender (including without limitation all debts, claims, and
indebtedness) whether primary, secondary, direct, contingent, fixed or
otherwise, heretofore, now and/or from time to time hereafter owing, due or
payable, however evidenced, created, incurred, acquired or owing arising under
this Loan Agreement, the Note, and/or the “Other Agreements” (hereinafter
defined) or by operation of law.

          E. “Business Day” means any day other than Saturday, Sunday or a day
of the year on which banks in New York City, New York or Chicago, Illinois are
required or authorized to close.

          F. “Cash” means all cash, money (as such term is defined in the UCC),
currency, and liquid funds, wherever held, in which Borrower now or hereafter
acquires any right, title, or interest.

          G. “Change of Control” means, at any time, (i) the current
shareholders of Borrower shall cease to beneficially own and control, directly
or indirectly on a fully diluted basis,a majority of the economic and voting
interests in the capital stock or other ownership interests of Borrower or (ii)
any Person or group other than the current shareholders of Borrower shall have
the right to elect a majority of the seats on Borrower’s board of directors.
Notwithstanding the foregoing, in no event shall an initial public offering of
the Company’s securities be deemed to be a “Change of Control”, even if such
initial public offering results in non-compliance with clauses (i) and (ii).

          H. “Charges” means all national, federal, state, county, city,
municipal and/or other governmental

1

--------------------------------------------------------------------------------

taxes, levies, assessments, charges, liens, claims or encumbrances imposed on or
assessed against all or any portion of the Collateral, Borrower’s business,
Borrower’s ownership and/or use of any of its assets, and/or Borrower’s income
and/or gross receipts.

          I. “Chattel Paper” means any “chattel paper,” as such term is defined
in the UCC, now owned or hereafter acquired by Borrower or in which Borrower now
holds or hereafter acquires any interest.

          J. “Cleanup” means all actions required to: (1) clean up, remove,
treat or remediate Hazardous Materials in the indoor or outdoor environment; (2)
prevent the release of Hazardous Materials so that they do not migrate, endanger
or threaten to endanger public health or welfare or the indoor or outdoor
environment; (3) perform pre-remedial studies and investigations and
post-remedial monitoring and care; or (4) respond to any government requests for
information or documents in any way relating to cleanup, removal, treatment or
remediation or potential cleanup, removal, treatment or remediation of Hazardous
Materials in the indoor or outdoor environment.

          K. “Collateral” has the meaning set forth in Section 5.1 hereof.

          L. “Controlled Accounts” mean the Deposit Accounts that are covered by
the Account Control Agreement in favor of Lender.

          M. “Copyright License” means any written agreement granting any right
to use any Copyright or Copyright registration, now owned or hereafter acquired
by Borrower or in which Borrower now holds or hereafter acquires any interest.

          N. “Copyrights” means all of the following property, now owned or
hereafter acquired by Borrower or in which Borrower now holds or hereafter
acquires any interest: (i) all copyrights, whether registered or unregistered,
held pursuant to the laws of the United States, any State thereof or of any
other country; (ii) all registrations, applications and recordings in the United
States Copyright Office or in any similar office or agency of the United States,
of any State thereof or of any other country; (iii) all continuations, renewals
or extensions thereof; and (iv) all registrations to be issued under any pending
applications.

          O. “Credit Support Providers” means Jason Taylor and Daniel C. Marino,
Jr., as credit support providers under the Assignment and Pledge of
Certificate(s) of Deposit executed by them in favor of Seaside Bank, each dated
as of the date hereof.

          P. “Default” means any condition or event that, after notice or lapse
of time or both, would constitute an Event of Default.

          Q. “Deposit Accounts” means any “deposit accounts,” as such term is
defined in the UCC, and in any event includes any checking account, savings
account, or certificate of deposit now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

          R. “Documents” means any “documents,” as such term is defined in the
UCC, now owned or hereafter acquired by Borrower or in which Borrower now holds
or hereafter acquires any interest.

          S. “Environmental Claim” means any claim, action, cause of action,
investigation or notice (written or oral) by any Person alleging potential
liability (including, without limitation, an obligation to conduct a Cleanup or
potential liability for investigatory costs, Cleanup costs, governmental
response costs, natural resources damages, property damages, personal injuries,
or penalties) arising out of, based on or resulting from (a) the presence or
release of any Hazardous Materials at any location, whether or not owned, leased
or operated by Borrower or any of its Subsidiaries, or (b) circumstances forming
the basis of any violation, or alleged violation, of any Environmental Law.

          T. “Environmental Laws” means all federal, state, local and foreign
laws and regulations relating to pollution or protection of human health or the
environment, including, without limitation, laws relating to releases or
threatened releases of Hazardous Materials or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, release,
disposal, transport or handling of Hazardous Materials, laws and regulations
with regard to recordkeeping, notification, disclosure and reporting
requirements respecting Hazardous Materials and laws relating to the management
or use of natural resources.

          U. “Equipment” means any “equipment”, as such term is defined in the
UCC, and in any event shall include but not be limited to computers and
peripherals, laboratory equipment, manufacturing equipment, networking
equipment, switching and backbone equipment, servers and routers and other
hardware including disk drives and laser printers, office furniture, fixtures
and office equipment, test and other equipment, and software, and all
accessions, additions, attachments, accessories and improvements thereof and all
replacements and/or

2

--------------------------------------------------------------------------------

substitutions therefore and all proceeds and products thereof.

          V. “Event of Default” has the meaning set forth in Section 8.1 hereof.

          W. “Financials” means those financial statements described in Section
7.3 hereof.

          X. “Fixtures” means any “fixtures,” as such term is defined in the
UCC, together with all right, title and interest of Borrower in and to all
extensions, improvements, betterments, accessions, renewals, substitutes, and
replacements of, and all additions and appurtenances to any of the foregoing
property, and all conversions of the security constituted thereby, immediately
upon any acquisition or release thereof or any such conversion, as the case may
be, now owned or hereafter acquired by Borrower or in which Borrower now holds
or hereafter acquires any interest.

          Y. “GAAP” means generally accepted accounting principles in the United
States, in effect from time to time, consistently applied.

          Z. “General Intangibles” means any “general intangibles,” as such term
is defined in the UCC other than Intellectual Property, and, in any event, shall
include all right, title and interest which Borrower may now or hereafter have
in or under any rights to payment; payment intangibles; business records and
materials; customer lists; interests in partnerships, joint ventures, business
associations, corporations, and limited liability companies; permits; claims in
or under insurance policies (including unearned premiums and retrospective
premium adjustments); and rights to receive tax refunds and other payments and
rights of indemnification now owned or hereafter acquired by Borrower or in
which Borrower now holds or hereafter acquires any interest.

          AA. “Goods” means any “goods,” as such term is defined in the UCC, now
owned or hereafter acquired by Borrower or in which Borrower now holds or
hereafter acquires any interest.

          BB. “Hazardous Materials” means all substances defined as Hazardous
Substances, Oils, Pollutants or Contaminants in the National Oil and Hazardous
Substances Pollution Contingency Plan, 40 C.F.R. § 300.5, or defined as such by,
or regulated as such under, any Environmental Law.

          CC. “Instruments” means any “instruments,” as such term is defined in
the UCC, now owned or hereafter acquired by Borrower or in which Borrower now
holds or hereafter acquires any interest.

          DD. “Intellectual Property” means all current and future Copyrights,
Trademarks, Patents, Licenses, and applications therefor and reissues,
extensions, or renewals thereof, along with all confidential business
information including inventions, know how, trade secrets, manufacturing
processes, formulae, technical information, specifications, data, technology,
plans and drawings and goodwill associated with any of the foregoing; together
with rights to sue for past, present and future infringement of Intellectual
Property and the goodwill associated therewith, including (without limitation)
Licenses where the Borrower is both licensor and licensee.

          EE. “Inventory” means any “inventory,” as such term is defined in the
UCC, now owned or hereafter acquired by Borrower or in which Borrower now holds
or hereafter acquires any interest, and, in any event, shall include all Goods
and personal property that are held by or on behalf of Borrower for sale or
lease or are furnished or are to be furnished under a contract of service, or
that constitute raw materials, work in process or materials used or consumed or
to be used or consumed in Borrower’s business, or the processing, packaging,
promotion, delivery or shipping of the same, and all finished goods, whether or
not the same is in transit or in the constructive, actual or exclusive
possession of Borrower or is held by others for Borrower’s account, including
all property covered by purchase orders and contracts with suppliers and all
Goods billed and held by suppliers and all such property that may be in the
possession or custody of any carriers, forwarding agents, truckers,
warehousemen, vendors, selling agents or other Persons.

          FF. “Investment Property” means all “investment property,” as such
term is defined in the UCC and, in any event, includes any certificated
security, uncertificated security, money market funds, bonds, mutual funds, and
U.S. Treasury bills or notes, now owned or hereafter acquired by Borrower or in
which Borrower now holds or hereafter acquires any interest.

          GG. “Letter of Credit Rights” means any “letter of credit rights,” as
such term is defined in the UCC, now owned or hereafter acquired by Borrower or
in which Borrower now holds or hereafter acquires any interest, including any
right to payment or performance under any letter of credit.

          HH. “License” means any Copyright License, Patent License, Trademark
License or other license of rights or interests now held or hereafter acquired
by Borrower or in which Borrower now holds or hereafter acquires any interest
and any renewals or extensions thereof.

           II. “Material Adverse Effect” means a material adverse effect upon
(i) the business operations,

3

--------------------------------------------------------------------------------

properties, assets, business prospects, results of operations or condition
(financial or otherwise) of Borrower, (ii) the prospect of repayment of any
portion of Borrower’s Liabilities; provided that, the Borrower’s execution of
one or more promissory notes and loan agreements evidencing the Subordinated
Debt and the Subordinated Debt - Bank shall not constitute a material adverse
effect on the Borrower’s ability to repay the Borrower’s Liabilities so long as
the Subordination Agreement delivered by Seaside Bank and the subordination
provision in the notes of each of the Subordinated Debt lenders remain in
effect, (iii) the validity, perfection, or priority of Lender’s security
interest in the Collateral, (iv) the enforceability of any material provision of
this Loan Agreement or any Other Agreement or (v) the ability of Lender to
enforce its rights and remedies under this Loan Agreement or any Other
Agreement.

          JJ. “Material Agreement” means, with respect to any Person, any
written contract that is material to the business, operations, properties,
assets, business prospects, results of operations or condition (financial or
otherwise) of such Person.

          KK. “Note” has the meaning ascribed to such term in Section 2.2
hereof.

          LL. “Other Agreements” means the Warrants, the Note and any other
documents or instruments evidencing or relating to the Term Loan or the
Collateral or any other security which may now or hereafter be given as further
security for or in connection with the Term Loan, as each may be amended,
superseded or replaced from time to time.

          MM. “Ordinary Course Indebtedness” means (i) accounts payable incurred
in the ordinary course of business; (ii) unsecured indebtedness not to exceed,
in the aggregate, $20,000, which is, or prior to November 30, 2010 becomes, and
thereafter remains, subject to one or more subordination agreements in form and
substance satisfactory to Lender in its sole discretion; and (iii) leases or
other financing or the acquisition of equipment or property incurred in the
ordinary course of business not to exceed, in the aggregate, $250,000 during the
term of the Loan Agreement; and (iv) other unsecured indebtedness not to exceed,
in the aggregate, (A) during the period through November 30, 2010, $800,000 and
(B) thereafter $385,000, owing to one or more directors, officers or
shareholders of Borrower, and subject to a subordination agreement or
subordination provisions in the notes, each in form and substance satisfactory
to Lender in its sole discretion.

          NN. “Patent License” means any written agreement granting any right
with respect to any invention on which a Patent is in existence or a Patent
application is pending, in which agreement Borrower now holds or hereafter
acquires any interest.

          OO. “Patents” means all of the following property, now owned or
hereafter acquired by Borrower or in which Borrower now holds or hereafter
acquires any interest: (a) all letters patent of, or rights corresponding
thereto, in the United States or in any other country or jurisdiction, all
registrations and recordings thereof, and all applications for letters patent
of, or rights corresponding thereto, in the United States or any other country
or jurisdiction, including registrations, recordings and applications in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or jurisdiction; (b)
all reissues, continuations, continuations-in-part or extensions thereof; (c)
all petty patents, divisionals, and patents of addition; and (d) all patents to
be issued under any such applications.

          PP. “Payroll Account” has the meaning set forth in Section 5.1.

          QQ. “Permitted Liens” means any and all of the following (i) Charges
for amounts not yet delinquent or being contested in good faith by appropriate
proceedings and for which adequate reserves have been made in accordance with
GAAP; (ii) statutory liens of landlords, carriers, warehousemen, mechanics and
materialmen incurred in the ordinary course of business for sums not yet
delinquent or that are being contested in good faith by appropriate proceedings
being diligently conducted and for which Borrower maintains adequate reserves in
accordance with GAAP; (iii) liens arising from judgments, decrees or attachments
in circumstances which do not constitute an Event of Default hereunder; (iv) the
following deposits, to the extent made in the ordinary course of business:
deposits under worker’s compensation, unemployment insurance, social security
and other similar laws, or to secure the performance of bids, tenders or
contracts (other than for the repayment of borrowed money) or to secure
indemnity, performance or other similar bonds for the performance of bids,
tenders or contracts (other than for the repayment of borrowed money) or to
secure statutory obligations (other than liens arising under ERISA or
environmental liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds; (v) banker’s liens, rights of setoff and
similar liens arising by operation of law on deposits made in the ordinary
course of business, provided such liens do not arise in respect of borrowed
money; (vi) non-exclusive licenses or sublicenses of Intellectual Property in
the ordinary course of business; (vii) licenses or sub-licenses of Intellectual
Property in connection with joint ventures and corporate collaborations
(provided that any proceeds from such licenses described in this clause (vii) be
used to pay down Borrower’s Liabilities hereunder); and (viii)liens arising in
connection with clause (iii) of the definition of Ordinary Course Indebtedness
for leasing or financing the

4

--------------------------------------------------------------------------------

acquisition of equipment or property, if the liens are confined to the equipment
or property so leased or financed and the proceeds of such equipment or
property.

          RR. “Person” means any individual, sole proprietorship, partnership,
limited liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, entity, party or government (whether
national, federal, state, county, city, municipal or otherwise, including
without limitation, any instrumentality, division, agency, body or department
thereof).

          SS. “Proceeds” means “proceeds,” as such term is defined in the UCC

          TT. “Receivables” means (i) all of Borrower’s Accounts, Instruments,
Documents, Chattel Paper, Supporting Obligations, letters of credit, proceeds of
any letter of credit, and Letter of Credit Rights, and (ii) all customer lists,
software, and business records related thereto.

          UU. “Seaside Bank” means Seaside National Bank and Trust.

          VV. “Seaside Bank Reserve Account” has the meaning set forth in
Section 5.1.

          WW. “Securities Account” means any “securities account” as such term
is defined in the UCC, and in any event includes any account to which a
financial asset is or may be credited in accordance with an agreement under
which the person maintaining the account undertakes to treat the person for whom
the account is maintained as entitled to exercise the rights that comprise the
financial asset.

          XX. “Subordinated Debt” means any indebtedness of Borrower (other than
Subordinated Debt – Bank (as defined below)) to a third party, subordinated to
the rights of Lender hereunder pursuant to the terms and conditions of a
subordination agreement satisfactory to Lender in its sole discretion, which
indebtedness shall not be secured by any of the Collateral.

          YY. “Subordinated Debt - Bank” means any indebtedness of Borrower to
Seaside Bank, subordinated to the rights of Lender hereunder pursuant to the
terms and conditions of a subordination agreement of an even date herewith,
mutually acceptable to Seaside Bank and Lender, in their reasonable discretion,
which indebtedness shall not be secured by any of the Collateral, and any
obligations to third parties under any letters of credit, guarantees,
reimbursement agreements or other credit support given in connection with such
indebtedness, provided the rights of such credit support providers are also
subordinated to the rights of Lender hereunder pursuant to the terms and
conditions of a subordination agreement acceptable to Lender, in its sole
discretion.

          ZZ. “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.

          AAA. “Supporting Obligations” means any “supporting obligations,” as
such term is defined in the UCC, now owned or hereafter acquired by Borrower or
in which Borrower now holds or hereafter acquires any interest.

          BBB. “Term Loan” has the meaning set forth in Section 2.1 hereof.

          CCC. “Trademark License” means any written agreement granting any
right to use any Trademark or Trademark registration, now owned or hereafter
acquired by Borrower or in which Borrower now holds or hereafter acquires any
interest.

          DDD. “Trademarks” means all of the following property, now owned or
hereafter acquired by Borrower or in which Borrower now holds or hereafter
acquires any interest: (a) all trademarks (registered, common law or otherwise),
tradenames, corporate names, business names, trade styles, service marks, logos,
other source or business identifiers (and all goodwill associated therewith),
prints and labels on which any of the foregoing have appeared or appear, and
designs of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and any applications in connection
therewith, including registrations, recordings and applications in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or jurisdiction or any
political subdivision thereof, and (b) all reissues, extensions or renewals
thereof.

          EEE. “UCC” means the Uniform Commercial Code as in effect from time to
time in the State of Illinois, provided that if by reason of mandatory
provisions of law, the perfection, the effect of perfection or non-perfection or
the priority of the security interest granted hereunder in any Collateral (as
hereinafter defined) or the availability

5

--------------------------------------------------------------------------------

of any remedy hereunder is governed by the Uniform Commercial Code as in effect
on or after the date hereof in other jurisdiction(s), then “UCC” means the
Uniform Commercial Code as in effect on or after the date hereof in such other
jurisdiction(s) for the purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection, or priority or availability
of such remedy.

          FFF. “Warrants” means the Warrant to purchase 105,264 shares of the
Borrower’s Common Stock at a purchase price of $4.75 per share issued to the
Lender on or about May 31, 2007, together with (i) the Warrant to purchase
1,315,542 shares of Borrower’s Common Stock at a purchase price of $0.5321 per
share issued to Lender on or about April 2, 2009, (ii) the Warrant to purchase
909,090 shares of Borrower’s Common Stock at a purchase price of $0.66 per share
issued to Lender on or about July 1, 2009, and (iii) the Warrant to purchase
848,176 shares of Borrower’s Common Stock at a purchase price of $0.7074 per
share issued to the Lender on or about December 31, 2009.

 

 

2.

The Loan

2.1 Term Loan. On the terms and subject to the conditions contained in this Loan
Agreement, including those listed in Section 2.5 hereof, Lender has loaned to
Borrower on May 31, 2007, a term loan (the “Term Loan”), in the original
principal amount of Five Million Dollars ($5,000,000.00), the proceeds of which
were to be used for working capital. As of the date hereof, the Term Loan has
been partially repaid in accordance with a previously agreed upon monthly
payment schedule so that the current outstanding principal balance of the Term
Loan is $2,943,431.78. Such remaining principal balance, together with interest,
shall be repaid in twenty (20) successive equal monthly payments of principal
and interest (paid in arrears) in the amount of $139,728.82 each, commencing
November 1, 2010. All such payments are to be made on the first Business Day of
relevant month.

2.2 Evidence and Nature of Loans. The Term Loan made by Lender to Borrower
pursuant to this Loan Agreement is evidenced by a promissory note (the “Note”)
executed and delivered by Borrower to Lender. All of Borrower’s Liabilities
(including the Term Loan) shall be secured by Lender’s security interest in the
Collateral and by all other security interests, liens, claims and encumbrances
now and/or from time to time hereafter granted by Borrower to Lender, whether
hereunder or under the Other Agreements.

2.3 Use of Proceeds. Borrower covenants to Lender that Borrower shall use the
proceeds of the Term Loan made by Lender to Borrower pursuant to this Loan
Agreement and any advances made pursuant to the Other Agreements for working
capital and solely for legal and proper corporate purposes (duly authorized by
its Board of Directors) and consistent with all applicable laws and statutes.

2.4 Direction to Remit. Borrower hereby authorizes and directs Lender to
disburse, for and on behalf of Borrower and for Borrower’s account, the proceeds
of the Term Loan made by Lender to Borrower pursuant to this Loan Agreement to
such Person or Persons as the Executive Chairman, Chief Executive Officer or
Chief Financial Officer of Borrower shall direct in writing.

2.5 Conditions Precedent. [Reserved.]

2.6 Payments and Taxes. Any and all payments made by Borrower under this Loan
Agreement or any Other Agreement shall be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
governmental authority (including any interest, additions to tax or penalties
applicable thereto) other than any taxes imposed on or measured by Lender’s
overall net income and franchise taxes imposed on it (in lieu of net income
taxes), by a jurisdiction (or any political subdivision thereof) as a result of
Lender being organized or resident, conducting business (other than a business
deemed to arise from Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, or otherwise with respect
to, this Loan Agreement or any Other Agreement) or having its principal office
in such jurisdiction (“Indemnified Taxes”). If any Indemnified Taxes shall be
required by law to be withheld or deducted from or in respect of any sum payable
under this Loan Agreement or any Other Agreement to Lender (w) an additional
amount shall be payable by Borrower as may be necessary so that, after making
all required withholdings or deductions (including withholdings or deductions
applicable to additional sums payable under this Section) Lender receives an
amount equal to the sum it would have received had no such withholdings or
deductions been made, (x) Borrower shall make such withholdings or deductions,
(y) Borrower shall pay the full amount withheld or deducted to the relevant
taxing authority or other authority in accordance with applicable law and (z)
Borrower shall deliver to Lender evidence of such payment within thirty (30)
days of such payment. Borrower’s obligation hereunder shall survive the
termination of this Loan Agreement.

 

 

3.

Interest, Fees and Repayment

3.1 Interest. The Term Loan shall bear interest, payable monthly in arrears on
the first Business Day of each month in accordance with Section 2.1 hereof,
calculated on the basis of a 360 day year comprised of twelve (12)

6

--------------------------------------------------------------------------------

thirty day months at a per annum rate equal to the interest rate specified in
the related note (the “Loan Interest Rate”), which rate shall be the sum of (i)
800 basis points plus (ii) the greater of (a) 4.50%or (b) the yield on
Three-Year U.S. Treasury Notes on the date of the Term Loan, as reported in the
Federal Reserve Statistical Release H-15 or in such other publication as Lender
may reasonably select. In no event shall interest accrue or be payable in
connection with the Term Loan in an amount in excess of that permitted under
applicable law. If the note so provides, the interest thereunder may be
precomputed for the period ending when payments thereunder are due and on the
assumption that all payments will be made on their respective due dates.
Payments due under the note and not made by their scheduled due date for a
period in excess of five (5) days thereafter shall be overdue and shall be
subject to a service charge in an amount equal to two percent (2%) of the
delinquent amount, but not more than the maximum rate permitted by law,
whichever is less. In addition, and notwithstanding the forgoing, during the
continuance of an Event of Default all outstanding Borrower Liabilities in
respect of the Term Loan shall bear interest (payable on demand) at a rate that
is two percent (2%) per annum in excess of the Loan Interest Rate applicable to
the Term Loan and other Borrower Liabilities from time to time.

3.2 Fees. [Reserved.]

3.3 Repayment. Borrower’s Liabilities under this Loan Agreement are absolute and
unconditional. Except as provided elsewhere in this Loan Agreement, including,
but not limited to, with respect to the payment of interest pursuant to the
payment schedule set forth in Section 2.1, any and all costs, fees and expenses
payable pursuant to this Loan Agreement or any of the Other Agreements shall be
payable by Borrower to Lender or to such other person or persons designated by
Lender, on demand. All payments to Lender shall be payable by 2:00 p.m.
(prevailing Chicago time) at Lender’s principal place of business specified at
the beginning of this Loan Agreement or at such other place or places as Lender
may designate in writing to Borrower. All payments to Persons other than Lender
shall be payable at such place or places as Lender may designate in writing to
Borrower.

3.4 Application of Payments. Except where an Event of Default has occurred and
is continuing, the application of payments received by Lender pursuant to this
Loan Agreement shall be applied first to any and all late charges, fees and
expenses then due and payable; second to interest then due and payable
hereunder; third to the principal amount of the Term Loan then due and payable,
fourth to any other Borrower Liabilities then outstanding and finally, to the
remaining Term Loan then outstanding. From and after an Event of Default that is
continuing, Lender shall have the continuing and exclusive right to apply any
and all such payments received by Lender to any portion of Borrower’s
Liabilities, including to any of Borrower’s Liabilities arising under any of the
Other Agreements. Solely for the purpose of computing interest earned by Lender,
payments received by Lender shall be applied as aforesaid on the Business Day
following receipt by Lender. Checks or other items of payment received after
2:00 p.m. prevailing Chicago, Illinois time shall be deemed received the
following Business Day.

3.5 Accuracy of Statements Each statement of account by Lender delivered to
Borrower relating to Borrower’s Liabilities shall be presumed correct and
accurate (absent manifest error)and shall constitute an account stated between
Borrower and Lender unless thereafter waived in writing by Lender, in Lender’s
discretion. Any objection to the statement that Borrower may have must be
delivered to Lender, by registered or certified mail, within thirty (30) days
after Borrower’s receipt of said statement.

4. Term and Prepayment

4.1 Term. This Loan Agreement shall be in effect until the indefeasible payment
in full to Lender of all of Borrower’s Liabilities. Except as provided below,
Borrower has no right to prepay the principal amount of the Term Loan.
Notwithstanding the foregoing, Borrower may prepay the Borrower Liabilities
other than the Term Loan at any time without penalty.

4.2 Voluntary Prepayment. Borrower may, upon at least thirty (30) days prior
written notice to Lender (stating the proposed date of prepayment, which date
shall then be the due date for the Term Loan), prepay the outstanding principal
amount of the Term Loan then outstanding in whole, but not in part by paying to
Lender, in immediately available funds, an amount equal to the sum of (i) the
outstanding principal amount of the Term Loan then outstanding, and (ii) all
accrued and unpaid interest, fees and expenses on the Term Loan through the date
of prepayment.

5. Collateral and Security

5.1 Grant of Security Interest. To further secure to Lender the prompt full and
faithful payment and performance of Borrower’s Liabilities and the prompt, full
and complete performance by Borrower of each of its covenants and duties under
this Loan Agreement and the Other Agreements, Borrower grants to Lender, a
valid, first priority continuing security interest in and lien upon all of the
following (except as to assets or property with Permitted Liens, upon which a
lien which may be other than a first priority lien is granted), whether now
owned or

7

--------------------------------------------------------------------------------

hereafter acquired and wherever located:

 

 

 

 

(i)

All Receivables;

 

 

 

 

(ii)

All Equipment;

 

 

 

 

(iii)

All Fixtures;

 

 

 

 

(iv)

All General Intangibles;

 

 

 

 

(v)

All Intellectual Property;

 

 

 

 

(vi)

All Inventory;

 

 

 

 

(vii)

All Investment Property;

 

 

 

 

(viii)

All Deposit Accounts and Securities Accounts (other than Account Numbers
2000045910 and 2000018859 of the Borrower at Seaside Bank (the “Seaside Bank
Reserve Account” and the “Payroll Account”, respectively));

 

 

 

 

(ix)

All Cash;

 

 

 

 

(x)

All Documents;

 

 

 

 

(xi)

All other Goods and tangible and intangible personal property of Borrower,
whether now or hereafter owned or existing, leased, consigned by or to, or
acquired by, Borrower and wherever located, and

 

 

 

 

(xii)

to the extent not otherwise included, all Proceeds of each of the foregoing and
all accessions to, substitutions and replacements for, and rents, profits and
products of each of the foregoing and all attachments, accessories, accessions,
replacements, substitutions, additions or improvements to any of the foregoing,
wherever located and all products and proceeds of the foregoing including
without limitation proceeds of insurance policies insuring the foregoing and all
books and records with respect thereto;

(all of the foregoing personal property is hereinafter sometimes individually
and sometimes collectively referred to as “Collateral”). Notwithstanding
anything herein contained or construed to the contrary, Borrower is not granting
to Lender, and Lender is not receiving from Borrower and the term “Collateral”
shall not include, any grant of a security interest in the Seaside Bank Reserve
Account or the Payroll Account.

Borrower shall make appropriate entries upon its financial statements and its
books and records disclosing Lender’s security interest in the Collateral.
Borrower hereby further agrees that, except as expressly permitted herein
including with respect to Permitted Liens, Borrower shall not hereafter grant a
security interest in or pledge any of its Intellectual Property to any other
party.

5.2 Further Assurances. Borrower shall execute and/or deliver to Lender, at any
time and from time to time hereafter at the request of Lender, all agreements,
instruments, UCC financing statements (or other required perfection
instruments), documents and other written matter (hereinafter individually
and/or collectively, referred to as “Additional Documentation”) that Lender
reasonably may request, in a form and substance reasonably acceptable to Lender,
to perfect and maintain Lender’s perfected security interest in the Collateral
and to consummate the transactions contemplated in or by this Loan Agreement and
the Other Agreements. Borrower, irrevocably, (a) hereby makes, constitutes and
appoints Lender (and all Persons designated by Lender for that purpose) as
Borrower’s true and lawful attorney (and agent-in-fact) to sign the name of
Borrower on the Additional Documentation and to deliver the Additional
Documentation to such Persons as Lender, in its sole and absolute discretion,
may elect, (b) authorizes completion and filing of any such Additional
Documentation by Lender or its agents, whether paper or electronic, (c) hereby
ratifies and confirms the completion and filing of Additional Documentation by
Lender or its agent, paper or electronic, occurring prior to the date hereof,
and (d) declares that Borrower has the present intention to authenticate and
process any such Additional Documentation, whether paper or electronic, and
whether or not completed and filed by Lender or its agents before or after the
date hereof.

5.3 Inspection of Collateral. Lender (by any of its officers, employees and/or
agents) shall have the right, at any time or times during Borrower’s usual
business hours, to inspect the Collateral and all related records (and the
premises upon which it is located) and to verify the amount and condition of or
any other and all financial records and matters whether or not relating to the
Collateral. During the continuance of an Event of Default, all costs, fees and
expenses incurred by Lender, or for which Lender has become obligated, in
connection with such inspection and/or verification shall be payable by Borrower
to Lender. Borrower agrees to use its best efforts to cause its employees and
agents to cooperate with Lender in all inspections.

8

--------------------------------------------------------------------------------

5.4 Controlled Accounts; Proceeds of Collateral. (a) Borrower shall deliver, or
cause to be delivered to Lender an Account Control Agreement in respect of
Borrower’s Deposit Account at Seaside Bank on or before November 1, 2010, and
any other Deposit Account or Securities Account (other than the Seaside Bank
Reserve Account or the Payroll Account) promptly after the creation thereof;
provided, however, that Lender will not exercise its right to control amounts in
a Controlled Account unless an Event of Default hereunder has occurred and is
continuing.

          (b) All proceeds arising from the disposition of any Collateral by
Borrower shall be deposited in a Controlled Account within one Business Day
after receipt by Borrower. Nothing in this Section limits the restrictions on
disposition of Collateral set forth elsewhere in this Loan Agreement.

5.5 Third Party Claims. Lender, in its sole and absolute discretion, without
waiving or releasing any obligation, liability or duty of Borrower under this
Loan Agreement or the Other Agreements or any Event of Default, may (but shall
be under no obligation to) at any time or times hereafter, pay, acquire and/or
accept an assignment of any security interest, lien, encumbrance or claim
asserted (other than Permitted Liens)by any Person against the Collateral. All
sums paid by Lender in respect thereof and all costs, fees and expenses,
including reasonable attorneys’ fees, court costs, expenses and other charges
relating thereto incurred by Lender on account thereof shall be payable by
Borrower to Lender.

5.6 Insurance. Borrower shall at all times throughout the term of this Loan
Agreement and any extension hereof procure and maintain at its own expense the
following minimum insurance coverages which shall be provided by insurance
carriers with an AM Best rating of A, Class x or as otherwise acceptable to
Lender and with such deductibles and exclusions as approved by Lender: (1) All
risk property damage insurance covering the Collateral which shall include but
not be limited to fire and extended coverage and where applicable mechanical
breakdown and electrical malfunction, and which shall be written in amount not
less than the greater of (x) the outstanding loan balance or (y) the current
replacement cost; and, (2) Commercial general liability insurance which may
include excess liability insurance written on occurrence basis with a limit of
not less than $2,000,000, and (3) Workers’ compensation insurance in accordance
with statutory limits and employers’ liability coverage which may include excess
liability in an amount not less than $2,000,000.

Any insurance carried and maintained in accordance with this Loan Agreement by
Borrower shall be endorsed to provide that: (i) Lender shall be additional
insured and loss payee with respect to the property insurance described in
subsection (1) of the prior paragraph (and such insurance shall provide that the
interest of Lender shall not be invalidated by any act or neglect of Lender,
Borrower or other person), and Lender shall be an additional insured with
respect to the liability insurance described in subsection (2) of the prior
paragraph; and (ii) The insurers thereunder waive all rights of subrogation
against Lender, any right of setoff and counterclaim and any other right to
deduction due to outstanding premiums, whether by attachment or otherwise; and
(iii) Such insurance shall be primary without right of contribution of any other
insurance carried by or on behalf of Lender; and (iv) Inasmuch as such policies
are written to cover more than one insured, all terms, conditions, insuring
agreements and endorsements (other than the limits of liability) shall operate
in the same manner as if there were a separate policy covering each insured; and
(v) If such insurance is canceled for any reason whatsoever, including
nonpayment of premium, or any substantial change is made in the coverage that
affects the interests of Lender, such cancellation or change shall not be
effective as to Lender until thirty (30) days after receipt by Lender of written
notice sent by registered mail from such insurer of such cancellation or change;
providing, however, that such thirty (30) day period shall be reduced to ten
(10) days in the case where cancellation results from the nonpayment of
premiums. Borrower, irrevocably, appoints Lender as Borrower’s true and lawful
attorney (and agent-in fact) for the purpose of making, settling and adjusting
claims under such policies, endorsing the name of Borrower on any check, draft,
instrument or other item of payment for the proceeds of such policies and for
making all determinations and decisions with respect to such policies, and such
appointment will be immediately effective upon the occurrence of an Event of
Default hereunder.

On or before the initial funding by Lender hereunder, and at each policy
anniversary date, Borrower shall arrange to furnish Lender with appropriate
Certificates of Insurance. Such Certificates of Insurance shall be executed by
each insurer or by an authorized representative of each insurer, and shall
identify insurers, the type of insurance, the insurance limits and the policy
term and shall specifically list the special endorsements (i) through (v) above.

In case of the failure to procure or maintain such insurance, Lender shall have
the right, but not the obligation, to obtain such insurance and any premium paid
by Lender shall be immediately due and payable by Borrower to Lender. The
maintenance of any policy or policies of insurance pursuant to this Section
shall not limit any obligation or liability of Borrower pursuant to any other
Sections or provisions of this Loan Agreement.

5.7 Charges on Collateral. Borrower shall not permit any Charges (other than
Permitted Liens)to arise, or to remain, and Borrower shall pay promptly when
due, and discharge, such Charges. In the event Borrower, at any

9

--------------------------------------------------------------------------------

time or times hereafter, shall fail to pay such Charges when due or to obtain
such discharges, Borrower shall so advise Lender thereof in writing. Lender may,
without waiving or releasing any obligation or liability of Borrower hereunder
or Event of Default, in its sole and absolute discretion, at any time or times
thereafter, make such payment, or any part thereof, or obtain such discharge and
take any other action with respect thereto which Lender deems advisable. All
sums so paid by Lender and any expenses, including reasonable attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable by
Borrower to Lender upon demand.

5.8 UCC Filing Authorization. Borrower hereby authorizes Lender and its counsel
and other representatives to file, at any time on or after the date hereof,
Uniform Commercial Code financing statements and continuation statements, and
amendments to financing statements, in any jurisdictions and with any filing
offices as Lender may reasonably determine, in its sole discretion, are
necessary or advisable to perfect the security interests granted to Lender
hereunder and under the Other Agreements. Such financing statements may describe
the Collateral in the same manner as described herein or therein or may contain
an indication or description of Collateral that describes such property in any
other manner as Lender may reasonably determine is necessary or advisable to
ensure the perfection of the security interest in the Collateral.

5.9 Accounts. So long as no Event of Default has occurred and is continuing,
subject to Section 7.4 hereof, Borrower may settle, adjust or compromise any
claim, offset, counterclaim or dispute with any Account Debtor. At any time that
an Event of Default has occurred and is continuing, Lender may, at its option,
notify Borrower that Lender intends to have the exclusive right to settle,
adjust or compromise any claim, offset, counterclaim or dispute with Account
Debtors or grant any credits, discounts or allowances and on and after such
notice from Lender to Borrower, Lender shall have such exclusive right.

6.           Warranties and Representations

 

 

6.1

Borrower Representations. Borrower warrants and represents to Lender, as of the
date of the Term Loan made hereunder (“Term Loan Date”), and agrees and
covenants to Lender that:


 

 

(a)

Borrower’s legal name is “Bioheart, Inc.” Borrower is a corporation (i) duly
organized and existing and in good standing under the laws of the state of its
organization as set forth above and (ii) qualified or licensed to do business in
all other states in which the laws require Borrower to be so qualified and/or
licensed;

 

 

(b)

Borrower is duly authorized and empowered to enter into, execute, deliver and
perform this Loan Agreement and the Other Agreements and the execution, delivery
and/or performance by Borrower of this Loan Agreement and the Other Agreements,
and the use by Borrower of the proceeds of the Loans hereunder, shall not, by
the lapse of time, the giving of notice or otherwise, conflict with or
constitute a violation of any applicable law (including, without limitation,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System or any other regulation thereof) or a breach of any provision contained
in Borrower’s organizational documents or contained in any Material Agreement to
which Borrower is a party or by which it is bound or give rise to or result in
any default thereunder;

 

 

(c)

This Loan Agreement and each Other Agreement are the legally valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles (whether enforcement is sought in
equity or at law).

 

 

(d)

Except as disclosed to Lender in writing prior to the Term Loan Date, there are
no actions or proceedings which are pending, or to its knowledge threatened,
against Borrower which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect. Borrower is not in breach of any Material
Agreement or subject to any charge, restriction, judgment, decree or order which
has or could reasonably be expected to have a Material Adverse Effect, nor is
Borrower in default with respect to any indenture, security agreement, mortgage,
deed or other similar agreement relating to the borrowing of monies to which it
is a party or by which it is bound;

 

 

(e)

Except as disclosed to Lender in writing prior to the Term Loan Date, Borrower
has and is in good standing with respect to all licenses, patents, copyrights,
trademarks, trade names, governmental permits, certificates, consents and
franchises necessary to continue to conduct its business as previously conducted
by it and to own or lease and operate its properties as now owned or leased by
it;

 

 

(f)

The financial statements delivered by Borrower to Lender prior to the Term Loan
Date Loan fairly and accurately present the assets, liabilities and financial
conditions and results of operations of Borrower as of the dates and for the
periods stated therein and have been prepared in accordance with GAAP, and no
event, condition or change that has had, or could reasonably be expected to
have, a Material Adverse Effect has

10

--------------------------------------------------------------------------------


 

 

 

occurred between the date of this Loan Agreement and the Term Loan Date;

 

 

(g)

As to the Accounts and other Collateral, (i) Borrower has good, indefeasible and
merchantable title to and ownership of the Collateral and the Accounts described
and/or listed on any certificate or schedule relating to the Accounts delivered
to Lender, free and clear of all liens, claims, security interests and
encumbrances, except those of Lender and Permitted Liens.

 

 

(h)

As to Lender’s security interest, (i) Lender’s security interest in the
Collateral is perfected and is of first priority (subject to Permitted Liens);
(ii) the offices and/or locations where Borrower keeps the Collateral and
Borrower’s books and records concerning the Collateral are at the locations
identified to Lender in writing; and (iii) the addresses identified to Lender in
writing as Borrower’s chief executive office and principal place(s) of business
are Borrower’s sole offices and place(s) of business.

 

 

(i)

Borrower is not an “investment company” or a company “controlled” by an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

 

 

(j)

All income and other tax returns and reports required to be filed by Borrower
have been timely filed, and all taxes shown on such tax returns to be due and
payable and all other assessments, fees and governmental charges upon Borrower
and its properties, assets, income, businesses and franchises have been paid
when due and payable except to the extent that (A) such taxes, assessments,
charges or claims (i) are being contested in good faith by appropriate
proceedings (promptly instituted and diligently conducted) so long as such
reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor and (ii) such proceeding
shall stay the attachment, sale, disposition, foreclosure or forfeiture of any
asset of Borrower in connection with any such contested tax, assessment, charge
or claim or, (B) the failure to timely pay such taxes, assessments, charges or
claims could not reasonably be expected to have a Material Adverse Effect. All
necessary and appropriate estimated payments (including any interest and
penalties) in respect of assessed tax liability under Borrower’s state and
federal tax returns have been made on a timely basis.

 

 

(k)

As of the Term Loan Date (i) the sum of Borrower’s debt (including contingent
liabilities) does not exceed the present fair saleable value of Borrower’s
present assets; (ii) Borrower’s capital is not unreasonably small in relation to
its business as it exists and as is contemplated at such time; and (iii)
Borrower has not incurred and does not intend to incur, or believe that it will
incur, debts beyond its ability to pay such debts as they become due.

 

 

(l)

No information furnished in writing to Lender by or on behalf of Borrower for
use in connection with the transactions contemplated hereby contains or will
contain, any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made. Any
projections contained in such materials are based upon good faith estimates and
assumptions believed by Borrower to be reasonable at the time made. There are no
facts known to Borrower that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect.

 

 

(m)

Borrower has provided to Lender on or prior to the Term Loan Date hereof a
schedule that correctly identifies the ownership interest (including all
options, warrants and other rights to acquire capital stock) of Borrower and
each of its Subsidiaries as of the date hereof.

 

 

(n)

(i) Borrower (A) has been and is in compliance in all material respects with all
applicable Environmental Laws; (B) has not received any communication, whether
from a governmental authority or otherwise, alleging that Borrower is not in
such compliance, and there are no past or present actions, activities,
circumstances conditions, events or incidents that may prevent or interfere with
such compliance in the future; (ii) there is no Environmental Claim pending or,
to the best knowledge of Borrower, threatened against Borrower or against any
Person whose liability for any Environmental Claim Borrower has or may have
retained or assumed either contractually or by operation of law; and (iii) there
are no past or present actions, activities, circumstances, conditions, events or
incidents, including, without limitation, the release, threatened release or
presence of any Hazardous Material, which could reasonably be expected to form
the basis of any Environmental Claim against Borrower or, to the best knowledge
of Borrower, against any Person whose liability for any Environmental Claim
Borrower has or may have retained or assumed either contractually or by
operation of law.

 

 

(o)

(i) Borrower is an “operating company” within the meaning of the regulations of
the United States Department of Labor included within 29 CFR Section 2510.3-101
(the “DOL Regulations”) or is in compliance with such other exception as may be
available under such regulations to prevent the assets of Borrower from being
treated as the assets of any employee benefit plan for purposes of the DOL
Regulations and (ii) neither Borrower nor any subsidiary of Borrower maintains
or is obligated to make contributions to any employee benefit plan that is

11

--------------------------------------------------------------------------------


 

 

 

subject to Title IV of the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute (“ERISA”).

7.  Affirmative and Negative Covenants

7.1 Affirmative Covenants. Borrower covenants with Lender that Borrower shall,
and shall cause each of its Subsidiaries to: (a) preserve and keep in full force
and effect its existence and all rights and franchises, licenses and permits
material to its business, (b) pay all income and other taxes and assessments
imposed upon it or any of its properties or assets or in respect of any of its
income, businesses or franchises before any penalty or fine accrues thereon, (c)
comply in all material respects with the requirements of all applicable laws,
rules, regulations and orders of any governmental authority, (d) keep adequate
books of record and account, in which complete entries shall be made of all
financial transactions and the assets and of its business, (e) promptly after
entering into a lease for a facility, deliver to Lender duly executed landlord
or collateral access agreements, in form and substance reasonably satisfactory
to Lender, for all premises (including offices and co-location facilities) at
which any Collateral is located (other than Borrower’s offices in Sunrise,
Florida for which a landlord agreement was delivered to Lender on or prior to
the date hereof), (f) promptly take any and all necessary Cleanup action on,
under or affecting any property owned, leased or operated by Borrower in
accordance with all laws and the policies, orders and directives of all federal,
state and local governmental authorities, and conduct and complete such Cleanup
action in material compliance with all applicable Environmental Laws, (g) keep
and/or maintain the Collateral and the books and records relating thereto at the
addresses identified in writing to Lender, unless Borrower gives Lender written
notice thereof at least thirty (30) days prior thereto and the same is within
the contiguous forty-eight (48) states of the United States of America; (h)
deliver to Lender any and all evidence of ownership of, including without
limitation, vendor invoices and proofs of payment thereof, certificates of title
to and applications for title to, any Collateral promptly following any request
by Lender, (i) keep and maintain the Collateral in good operating condition and
repair and make all necessary replacements thereof and renewals thereto so that
the value and operating efficiency thereof shall at all times be maintained and
preserved, (j) provide written notice to Lender of any change in the addresses
of Borrower’s chief executive office and principal place of business at least
thirty (30) days prior thereto, (k) on or before November 1, 2010, deliver to
Lender a duly executed Security Agreement (Intellectual Property), in form and
substance satisfactory to Lender in its reasonable discretion.

7.2 Negative Covenants Borrower covenants with Lender that Borrower shall not,
and shall not permit any of its Subsidiaries to: (a) grant a security interest
in, assign sell of transfer any of the Collateral or any of its Intellectual
Property to any person or permit, grant, or suffer or permit a lien, claim or
encumbrance upon any of the Collateral or Intellectual Property, except for (i)
Permitted Liens, (ii) the sale of Inventory in the ordinary course of business
and the sale of obsolete or unneeded Equipment or (iii) the transfer to a
currently operating or newly formed wholly-owned subsidiary of any Intellectual
Property related to a product candidate other than Borrower’s MyoCell or MyoCell
II with SDF-1 product candidates; (b) permit or suffer any Charges to attach to
or affect any of the Collateral (other than Permitted Liens); (c) permit or
suffer any receiver, trustee or assignee for the benefit of creditors to be
appointed to take possession of any of the Collateral; (d) merge or consolidate
with or acquire any Person except in a transaction in which Borrower is the
surviving Person or, if Borrower is not the surviving Person, such transaction
does not result in a Change of Control; (e) other than Subordinated Debt – Bank,
Subordinated Debt, and Ordinary Course Indebtedness, incur or permit or suffer
to exist any indebtedness for borrowed money or for the deferred purchase price
for property or services, provided, however, that notwithstanding the foregoing,
Borrower may not pay any principal, interest or other costs, expenses or
liabilities (other than origination fees and legal expenses in connection with
such origination, not to exceed $425,000 in the aggregate) arising under or in
connection with Subordinated Debt – Bank or any Subordinated Debt prior to the
payment in full of all Borrower’s Liabilities and the termination of any
commitments of Lender hereunder; (f) with the exception of Ordinary Course
Indebtedness, voluntarily prepay any indebtedness prior to its scheduled
maturity other than pursuant to the terms hereof; (g) except in connection with
a share repurchase pursuant to which the Borrower offers to pay its then
existing shareholders an amount, in the aggregate, not more than $250,000 during
the term of the Loan Agreement, make or pay (i) any dividend or other
distribution, direct or indirect, on account of any shares of any class of stock
of Borrower (other than dividends which are payable solely in capital stock of
Borrower) or (ii) any redemption, retirement or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
stock of Borrower or any outstanding warrants, options or other rights to
acquire such shares; (h) enter into any transaction with any Affiliate, which
transaction is not carried out or otherwise consummated in writing and on a
basis at least as favorable to the Borrower as a transaction could be carried
out on an arms-length basis with a similarly situated third party; (i) enter
into any transaction relating to the sale of substantially all of the assets of
the Borrower not in the ordinary course of its business, (j) make any change in
any of its business objectives, purposes and operations, which has, or could
reasonably be expected to have, a Material Adverse Effect; (k) without thirty
(30) days’ prior written notice to Lender, make any change in its legal name or
state of formation or organization; (l)

12

--------------------------------------------------------------------------------

adopt or otherwise become obligated to contribute to any employee benefit plan
that is subject to Title IV of ERISA; (m) take any action or fail to take an
action if, as a result of such action or inaction, Borrower would fail to
qualify as an “operating company” within the meaning of the DOL Regulations or
otherwise comply with such other exception as may be available under such
regulations to prevent the assets of Borrower from being treated as the assets
of any employee benefit plan for purposes of the DOL Regulations; (n) transfer
any cash, directly or indirectly, to the Seaside Bank Reserve Account; or (o)
after the occurrence of an Event of Default which is then continuing, transfer
any cash to the Payroll Account (other a single transfer in an amount equal to
the lesser of $100,000 or the salary obligations of Borrower to its employees
for the then current two-week payroll period).

7.3 Covenants regarding Financial Statements. Borrower shall cause to be
furnished to Lender, (i) no later than 120 days after the end of each fiscal
year, the unqualified, audited financial statements of Borrower as of the end of
such year (which financial statements shall not contain any “going concern”
exception or any exception relating to scope of review, except for any going
concern exception attributable to the Borrower’s perceived need to raise
additional capital), (ii) no later than 30 days after the end of each month
unaudited interim financial statements of Borrower as of the end of such month,
certified, on behalf of Borrower and not in any personal capacity, by Borrower’s
chief financial officer to the effect that such financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower in accordance with GAAP, each containing consolidated
and consolidating profit and loss statements for the month then ended and for
Borrower’s fiscal year to date, consolidated and consolidating balance sheets as
at the last day of such month and a consolidated statement of cash flows for the
month then ended and for Borrower’s fiscal year to date, (iii) summary monthly
bank statements, no later than 30 days after the related month end, reflecting
month-end cash balances, (iv) concurrently with the delivery of the financial
statements required to be delivered by Section 7.3(ii), a monthly Compliance and
Disclosure Certificate, substantially in the form of Exhibit A attached hereto
and made a part hereof, (v) promptly upon Borrower’s Board of Directors approval
thereof, copies of Borrower’s annual operating plan, if any, and any revisions
thereto and (vi) such other financial and business information of Borrower as
Lender may reasonably require, including such other financial and operating
performance data as is provided by Borrower to its outside investors or
commercial lenders and, if applicable, required to be provided to shareholders
by the Securities and Exchange Commission. Each financial statement to be
furnished to Lender must be prepared in accordance with GAAP; provided, however,
non-audited interim financial statements need not include financial notes.
Borrower also agrees to promptly provide to Lender notice of, and such other
data and information (financial and otherwise) at any time and from time to time
reasonably requested by Lender relating to, any legal actions or proceedings
pending, or to its knowledge, threatened in writing, against Borrower or the
occurrence of any event or change that has, or could reasonably be expected to
have, a Material Adverse Effect. Notwithstanding anything to the contrary
contained herein, Borrower may refuse to provide any information required to be
provided pursuant to this Section 7.3 if the disclosure would result in a waiver
of Borrower’s attorney-client privilege. Financial statements may be delivered
via electronic mail to Lender.

7.4 Further Covenants. (a) Borrower may not grant any credit, discount,
allowance or extension, or enter into any agreement for any of the foregoing,
except for credits, discounts, allowances or extensions made or given in the
ordinary course of Borrower’s business in accordance with Borrower’s historic
credit and collection practices and policies without the prior consent of
Lender.

(b) Lender shall have the right at any time or times, in Lender’s name or in the
name of a nominee of Lender, to verify the validity, amount or any other matter
relating to any Accounts, by mail, telephone, facsimile transmission or
otherwise.

7.5 Indemnification and Liability. Borrower hereby agrees to indemnify Lender
and hold Lender harmless from and against any and all claims, debts,
liabilities, demands, obligations, actions, causes of action, penalties,
reasonable costs and expenses (including reasonable attorneys’ fees), of every
nature, character and description, which Lender may sustain or incur based upon
or arising out of the Collateral, any of Borrower’s Liabilities or under this
Loan Agreement (except any such actual damage amounts sustained or incurred by
Borrower as the result of the gross negligence or willful misconduct of Lender).
Should any third-party suit or proceeding be instituted by or against Lender
with respect to any Collateral or relating to Borrower, Borrower shall, without
expense to Lender, make available Borrower and its officers, employees and
agents and Borrower’s books and records, to the extent that Lender may deem them
reasonably necessary in order to prosecute or defend any such suit or
proceeding. Borrower’s obligation hereunder shall survive termination of this
Loan Agreement.

8. Default

8.1 Events of Default. The occurrence of any one of the following events shall
constitute a default (“Event of Default”) by Borrower under this Loan Agreement:
(a) if Borrower fails to pay any principal of the Term Loan when due and payable
or fails, within five (5) days after the same are due and payable, to pay any
other Borrower’s

13

--------------------------------------------------------------------------------

Liabilities; (b) if any representation, warranty, financial statement,
statement, report or certificate made or delivered by Borrower, or any of its
officers, employees or agents, to Lender is not true and correct in any material
respect, when made or deemed made or delivered; (c) if Borrower fails or
neglects to perform, keep or observe any term, provision, condition or covenant
contained in this Loan Agreement or in the Other Agreements, which is required
to be performed, kept or observed by Borrower, other than the payment of
Borrower’s Liabilities, and, in the case of any covenant contained in Section
7.1 hereof, the same is not cured within fifteen (15) days; provided, however,
that if the default cannot by its nature be cured within the fifteen (15) day
period, and such default is likely to be cured within a reasonable time, then
Borrower shall have an additional period (which shall not in any case exceed
thirty (30) days) to attempt to cure such default, and within such reasonable
time period the failure to cure the default shall not be deemed an Event of
Default; (d) if any portion of the Collateral or any other of Borrower’s other
assets are attached, seized, subjected to a writ or distress warrant, or are
levied upon, or come within the possession of any receiver, trustee, custodian
or assignee for the benefit of creditors and the attachment, seizure, writ or
warrant is not removed within fifteen (15) days; (e) if any event, condition or
change shall occur that has had a Material Adverse Effect; (f) if a petition
under any section or chapter of the Bankruptcy Code or any similar law or
regulation shall be filed by or against Borrower or if Borrower shall make an
assignment for the benefit of its creditors or if any case or proceeding is
filed by Borrower for its dissolution or liquidation; (g) if Borrower is
enjoined, restrained or in any way prevented by court order from conducting all
or any material part of its business affairs; (h) if an application is made by
Borrower or any Person for the appointment of a receiver, trustee or custodian
for the Collateral or any other of Borrower’s assets; (i) if a notice of lien or
Charges are filed of record with respect to any of the Collateral by any Person
and not paid within fifteen (15) days after Borrower receives notice; provided,
however, that an Event of Default will not be deemed to have occurred if stayed
or if a bond is posted pending contest by Borrower within such fifteen (15) day
period; (j) if any Change of Control shall occur; (k) if any money judgment,
writ or warrant of attachment or similar process in excess of $100,000 (if not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has acknowledged coverage) shall be entered or filed against Borrower or
any of its Subsidiaries or any of their respective assets; (l) this Loan
Agreement or any Other Agreement shall for any reason fail or cease to be valid
and binding on, or enforceable against, Borrower or any other party thereto in
accordance with its terms, or Borrower shall so assert; (m) this Loan Agreement
or any Other Agreement shall cease to create a valid and enforceable lien and
security interest on any Collateral purported to be covered thereby or any such
lien and security interest shall fail or cease to be a perfected and first
priority lien and security interest (subject to Permitted Liens); or (n) if
Borrower is in default in the payment of any debt to any Person other than
Lender in excess of $100,000 or any other default or breach shall occur under
any agreement or instrument relating to any such debt and such default,
condition or event gives the holders of such debt (or any agent or trustee on
their behalf) the then current right to accelerate such indebtedness; provided,
that, Borrower shall not be considered to be in default under any loan or other
agreement relating to the Subordinated Debt - Bank if (i) such default relates
solely to the failure to pay principal or interest thereunder and (ii) (A) there
is sufficient collateral under such loan or other agreement to cover amounts
owed by Borrower thereunder, or (B) such amounts are paid by the Credit Support
Providers within fifteen (15) days after the occurrence of such default.
Borrower shall provide written notice of any events or circumstances which would
give rise to an Event of Default under this Section 8.1 promptly (but in no
event more than two (2) Business Days) after becoming aware of such events or
circumstances. Failure of Borrower to give such notice promptly shall constitute
an Event of Default hereunder.

8.2 Lender’s Rights and Remedies. Upon an Event of Default under Section 8.1(f),
without notice by Lender to, or demand by Lender of, Borrower, all of Borrower’s
Liabilities shall be automatically accelerated and shall be due and payable
forthwith and any other commitments to provide any financing hereunder shall
automatically terminate, and upon any other Event of Default, without notice by
Lender, to or demand by Lender of, Borrower, Lender may accelerate all of
Borrower’s Liabilities and same shall be due and payable forthwith and/or Lender
may terminate any other commitments to provide any financing hereunder. Lender
may, in its sole and absolute discretion: (a) exercise any one or more of the
rights and remedies accruing to a Lender under the Uniform Commercial Code or
other applicable law of the relevant state or states or other applicable
jurisdiction, and in equity, and under any other instrument or agreement now or
in the future entered into between Lender and Borrower, including under this
Loan Agreement and the Other Agreements; (b) enter, with or without process of
law and without breach of the peace, any premises where the Collateral or the
books and records of Borrower related thereto is or may be located, and without
charge or liability to Lender therefor seize and remove the Collateral (and
copies of Borrower’s books and records relating to the Collateral) from said
premises and/or remain upon said premises and use the same (together with said
books and records) for the purpose of collecting, preparing and disposing of the
Collateral; (c) sell, lease, license or otherwise dispose of the Collateral or
any part thereof by one or more contracts at one or more public or private sales
for cash or credit, provided, however, that Borrower shall be credited with the
net proceeds of such sale(s) only when such proceeds are actually received by
Lender; and (d) require Borrower to assemble the Collateral and make it
available to Lender at a place or places to be designated by

14

--------------------------------------------------------------------------------

Lender which is reasonably convenient to Lender and Borrower.

In addition, at any time an Event of Default has occurred and is continuing,
Lender may, in its discretion, enforce the rights of Borrower against any
Account Debtor, secondary obligor or other obligor in respect of any of the
Accounts. Without limiting the generality of the foregoing, at any time or times
that an Event of Default has occurred and is continuing, Lender may, in its
discretion, at such time or times (1) notify any or all Account Debtors,
secondary obligors or other obligors in respect thereof that the Accounts have
been assigned to Lender and that Lender has a security interest therein and
Lender may direct any or all accounts debtors, secondary obligors and other
obligors to make payment of Accounts directly to Lender, (2) extend the time of
payment of, compromise, settle or adjust for cash, credit, return of merchandise
or otherwise, and upon any terms or conditions, any and all Accounts or other
obligations included in the Collateral and thereby discharge or release the
account debtor or any secondary obligors or other obligors in respect thereof
without affecting any of Borrower’s Liabilities, (3) demand, collect or enforce
payment of any Accounts or such other obligations, but without any duty to do
so, and Lender shall not be liable for any failure to collect or enforce the
payment thereof nor for the negligence of its agents or attorneys with respect
thereto and (4) take whatever other action Lender may deem necessary or
desirable for the protection of its interests. At any time that an Event of
Default has occurred and is continuing, at Lender’s request, all invoices and
statements sent to any Account Debtor shall state that the Accounts and such
other obligations have been assigned to Lender and are payable directly and only
to Lender and Borrower shall deliver to Lender such originals of documents
evidencing the sale and delivery of goods or the performance of services giving
rise to any Accounts as Lender may require.

All of Lender’s rights and remedies under this Loan Agreement and the Other
Agreements are cumulative and non-exclusive. Exercise or partial exercise by
Lender of one or more of its rights or remedies shall not be deemed an election,
nor bar Lender from subsequent exercise or partial exercise of any other rights
or remedies. Lender agrees to give notice of any sale to Borrower at least ten
(10) days prior to any public sale or at least ten (10) days before the time
after which any private sale may be held. Borrower agrees that Lender may
purchase any such Collateral (including by way of credit bid), and may postpone
or adjourn any such sale from time to time by an announcement at the time and
place of sale or by announcement at the time and place of such postponed or
adjourned sale, without being required to give a new notice of sale. Borrower
agrees that Lender has no obligation to preserve rights against prior parties to
the Collateral.

8.3 Power of Attorney. Upon the occurrence of any Event of Default, without
limiting Lender’s other rights and remedies, Borrower grants to Lender an
irrevocable power of attorney coupled with an interest (in addition to such
other powers of attorney granted to Lender elsewhere in this Loan Agreement),
authorizing and permitting Lender at any time, at its option, but without
obligation, with or without notice to Borrower, and at Borrower’s expense, to
execute on behalf of Borrower any Additional Documentation, or such other
instruments or documents as may be reasonably necessary in order to exercise a
right of Borrower or Lender, including but not limited to the execution of any
proof of claim in bankruptcy, any notice of lien, claim of mechanic’s or other
lien, or assignment or satisfaction of mechanic’s or other lien, or to take
control in any manner of any cash or non-cash proceeds of Collateral and take
any action or pay any sum required of Borrower pursuant to this Loan Agreement
and any Other Agreement. In no event shall Lender’s rights under the foregoing
power of attorney or any of Lender’s other rights under this Loan Agreement be
deemed to indicate that Lender is in control of the business, management or
properties of Borrower.

9. General Provisions

9.1 Notices. All notices, demands or other communications required or permitted
to be given or delivered under or by reason of the provisions hereof shall be in
writing and shall be deemed to have been given when (i) delivered personally to
the recipient, (ii) sent via facsimile transmission, (iii) the next Business Day
after having been sent to the recipient by reputable overnight courier service
(charges prepaid) or (iv) four Business Days after having been mailed to the
recipient by certified or registered mail, return receipt requested and postage
prepaid. Such notices, demands and other communications shall be sent to the
parties hereunder at their respective addresses and transmission numbers
indicated on the signature page hereof, or to such other address or to the
attention of such other person as the recipient party has specified by prior
written notice to the sending party.

9.2 Severability. Should any provision of this Loan Agreement be held by any
court of competent jurisdiction to be void or unenforceable, such defect shall
not affect the remainder of this Loan Agreement, which shall continue in full
force and effect.

9.3 Integration; Modification. This Loan Agreement, the Other Agreements and
such other written agreements, documents and instruments as may be executed in
connection herewith or pursuant hereto are the final, entire and complete
agreement between Borrower and Lender and supersede all prior and
contemporaneous negotiations and

15

--------------------------------------------------------------------------------

oral representations and agreements, all of which are merged and integrated in
this Loan Agreement and the Other Agreements. There are no oral understandings,
representations or agreements between the parties which are not set forth in
this Loan Agreement or the Other Agreements or in other written instruments,
documents or agreements signed by the parties in connection herewith. If any
provision contained in this Loan Agreement is in conflict with, or inconsistent
with, any provision in the Other Agreements, the provision contained in this
Loan Agreement shall govern and control, it being the intent of the parties,
however, that the terms of each of the Loan Agreement and the Other Agreements
shall be remain in full force and effect. This Loan Agreement and the Other
Agreements may not be modified, altered or amended except by an agreement in
writing signed by Borrower and Lender.

9.4 Time of Essence. Time is of the essence in the performance by Borrower of
each and every obligation under this Loan Agreement.

9.5 Attorneys’ Fees and Other Costs. Borrower shall reimburse Lender for all
out-of-pocket costs and expenses, including but not limited to reasonable
attorneys’ fees and all filing, recording, search, title insurance, appraisal,
audit, and other reasonable costs incurred by Lender in connection with any
amendment or waiver to this Loan Agreement or any Other Agreement; seeking to
enforce any of its rights hereunder against Borrower or the Collateral,
including in bankruptcy; enforcing Lender’s security interest in the Collateral,
and representing Lender in all such matters. Borrower shall also pay Lender’s
standard charges for returned checks in effect from time to time. Borrower’s
obligation hereunder shall survive termination of this Loan Agreement.

9.6 Benefit of Agreement; Assignment. The provisions of this Loan Agreement
shall be binding upon and inure to the benefit of the respective successors,
assigns, heirs, beneficiaries and representatives of Borrower and Lender;
provided, however, that Borrower may not assign or transfer any of its rights
under this Loan Agreement without the prior written consent of Lender, and any
prohibited assignment shall be void. Borrower hereby consents to Lender’s sale,
assignment, transfer or other disposition, at any time and from time to time
hereafter, of this Loan Agreement, or the Other Agreements, or of any portion
thereof, including without limitation Lender’s rights, titles, interests,
remedies, powers and/or duties. Borrower shall establish and maintain a record
of ownership (the “Register”) in which it agrees to register by book entry
Lender’s and each initial and subsequent assignee’s interest in the Term Loan,
and in the right to receive any payments hereunder and any assignment of any
such interest. Notwithstanding anything to the contrary contained in this Loan
Agreement, the Term Loan (including the Note in respect of such Term Loan) are
registered obligations and the right, title, and interest of Lender and its
assignees in and to such Term Loan shall be transferable upon notation of such
transfer in the Register, pursuant to Borrower’s obligation above. In no event
is any note to be considered a bearer instrument or bearer obligation. This
Section shall be construed so that the Term Loan is at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Internal Revenue Code and any related regulations (or any successor
provisions of the Code or such regulations).

9.7 Paragraph Headings. Paragraph headings are only used in this Loan Agreement
for convenience. The term “including”, whenever used in this Loan Agreement,
shall mean “including but not limited to”. This Loan Agreement has been fully
reviewed and negotiated between the parties and no uncertainty or ambiguity in
any term or provision of this Loan Agreement shall be construed strictly against
Lender or Borrower under any rule of construction or otherwise.

9.8 Interest Laws. Notwithstanding any provision to the contrary contained in
this Loan Agreement or any Other Agreement, Borrower shall not be required to
pay, and Lender shall not be permitted to collect, any amount of interest in
excess of the maximum amount of interest permitted by applicable law (“Excess
Interest”). If any Excess Interest is provided for or determined by a court of
competent jurisdiction to have been provided for in this Loan Agreement or in
any Other Agreement, then in such event: (1) the provisions of this subsection
shall govern and control; (2) Borrower shall not be obligated to pay any Excess
Interest; (3) any Excess Interest that Lender may have received hereunder or
under any Other Agreement shall be, at such Lender’s option, (a) applied as a
credit against the outstanding principal balance of Borrower’s Liabilities or
accrued and unpaid interest (not to exceed the maximum amount permitted by law),
(b) refunded to the payor thereof, or (c) any combination of the foregoing; (4)
the interest rate(s) provided for herein or in any Other Agreement shall be
automatically reduced to the maximum lawful rate allowed from time to time under
applicable law (the “Maximum Rate”), and this Loan Agreement and the Other
Agreements shall be deemed to have been and shall be, reformed and modified to
reflect such reduction; and (5) Borrower shall not have any action against
Lender for any damages arising out of the payment or collection of any Excess
Interest.

9.9 No Implied Waivers. Lender’s failure at any time or times hereafter to
exercise any rights or remedies or to require strict performance by Borrower of
any provision of this Loan Agreement shall not waive, affect or diminish any
right of Lender thereafter to demand strict compliance and performance therewith
and all rights and remedies shall continue in full force and effect until all of
Borrower’s Liabilities have been fully and indefeasibly paid and

16

--------------------------------------------------------------------------------

performed. Any suspension or waiver by Lender of an Event of Default by Borrower
under this Loan Agreement or the Other Agreements shall not suspend, waive or
affect any other Event of Default by Borrower under this Loan Agreement or the
Other Agreements, whether the same is prior or subsequent thereto and whether of
the same or of a different type. No waiver by Lender of any Event of Default or
of any of the undertakings, agreements, warranties, covenants and
representations of Borrower contained in this Loan Agreement or the Other
Agreements shall be effective unless specifically waived by an instrument in
writing signed by an officer of Lender.

9.11 Acceptance by Lender. This Loan Agreement shall become effective upon
acceptance by Lender, in writing, at its principal place of business as set
forth above. If so accepted by Lender, this Loan Agreement and the Other
Agreements shall be deemed to have been made at said place of business.

9.12 LAW AND VENUE. THIS LOAN AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS AND DECISIONS OF THE STATE OF ILLINOIS. BORROWER
CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURT
LOCATED WITHIN THE COUNTY OF COOK, STATE OF ILLINOIS. BORROWER WAIVES ANY RIGHT
IT MAY HAVE TO TRANSFER OR CHANGE THE VENUE OF ANY LITIGATION BROUGHT AGAINST
BORROWER BY LENDER OR TO ASSERT THAT ANY ACTION INSTITUTED BY LENDER OR BORROWER
IN SUCH COURT IS AN IMPROPER VENUE OR SUCH ACTION SHOULD BE TRANSFERRED TO A
MORE CONVENIENT FORUM.

9.13 WAIVER OF TRIAL BY JURY. BORROWER AND LENDER EACH WAIVE THE RIGHT TO TRIAL
BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY
RELATING TO, THIS LOAN AGREEMENT WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE.

9.14 CONFIDENTIALITY. Each party acknowledges that certain information exchanged
by the parties hereunder is confidential or proprietary in nature (the
“Confidential Information”). Accordingly, each party receiving Confidential
Information hereunder (the “receiving party”) agrees that any Confidential
Information it may obtain shall be received in confidence and shall not be
disclosed to any other person or entity in any manner whatsoever, in whole or in
part, without the prior written consent of the party disclosing such information
(the “disclosing party”), except that the receiving party may disclose any such
information: (a) to its own directors, officers, employees, accountants, counsel
and other professional advisors and to its Affiliates (collectively,
“Representatives”), if receiving party in its reasonable discretion determines
that any such Representatives should have access to such information and,
provided that such Representative has been informed of the confidential nature
of such Confidential Information prior to its exposure thereto; (b) if such
information is generally available to the public when first disclosed to the
receiving party; (c) if required, in any report, statement or testimony
submitted to any governmental authority having or claiming to have jurisdiction
over the disclosing party; (d) if legally required in response to any summons or
subpoena or in connection with any litigation, to the extent permitted or deemed
advisable by counsel to the receiving party; (e) to comply with any legal
requirement or law applicable to Lender; (f) to the extent reasonably necessary
in connection with the exercise of any right or remedy under any this Loan
Agreement or any Other Agreement, including Lender’s sale, lease, or other
disposition of Collateral after default, which Collateral constitutes or is
reasonably related to Confidential Information;(g) to any participant or
assignee of Lender or any prospective participant or assignee, provided such
participant or assignee or prospective participant or assignee agrees in writing
to be bound by this Section prior to disclosure; or (h) otherwise with the prior
consent of the disclosing party; provided, that any disclosure made in violation
of this Agreement shall not affect the obligations of Borrower or any of its
Affiliates.

[Signature Page Follows]

17

--------------------------------------------------------------------------------

In Witness Whereof, this Loan and Security Agreement has been duly executed as
of the day and year first above written.

 

 

 

 

 

 

 

Borrower:

 

 

 

Accepted By:

 

 

 

 

 

 

 

 

 

Borrower:

 

BIOHEART, INC.

 

Lender:

 

BLUECREST VENTURE FINANCE MASTER FUND LIMITED

 

 

 

 

 

 

acting by its duly appointed agent, BlueCrest Capital Management Guernsey LP
(acting through its Geneva branch) acting by its general partner, BlueCrest
Capital Management Guernsey Limited

 

 

 

 

 

 

 

By:

 

/s/ Mike Tomas

 

By:

 

/s/ J.T. Sambrook

 

 

 

 

 

 

 

Name:

 

Mike Tomas

 

Name:

 

J.T. Sambrook

Title:

 

President & CEO

 

Title:

 

Director

 

 

 

 

 

 

 

Address for Notices:

 

13794 NW 4th Street
Suite 212
Sunrise, Florida 33325

 

Address for Notices:

 

PO Box 309, Ugland House
South Church Street
George Town, Cayman Islands

 

 

 

 

 

 

 

Telephone:

 

(954)-835-1500

 

Telephone Facsimile:

 

with a copy to:

Facsimile:

 

(954)-845-9976

 

 

 

 

 

 

 

 

 

 

c/o 225 West Washington

 

 

 

 

 

 

Chicago, IL 60606

 

 

 

 

 

 

Attention: Mark King

 

 

 

 

 

 

312-368-4978

 

 

 

 

 

 

312-443-0126

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

Facsimile:

 

 

18

--------------------------------------------------------------------------------

EXHIBIT A

Officer’s Compliance and Disclosure Certificate
(attachment to monthly financial reports)

          Reference is hereby made to certain Loan and Security Agreement (the
“Loan Agreement”) (together with all instruments, documents and agreements
entered into in connection therewith, the “Loan Documents”) by and between
BlueCrest Venture Finance Master Fund Limited (“Lender “) and Bioheart, Inc.
(“Borrower”). Capitalized terms used but not defined herein shall have the
meaning ascribed to such terms in the Loan Agreement. The undersigned,
_________________, hereby certifies to Lender that he/she is the duly elected
and acting __________________ of Borrower and that:

 

 

 

 

(i)

FINANCIAL STATEMENTS - General. The attached financial statements fairly reflect
the financial condition and results of operations of Borrower in all material
respects in accordance with GAAP, except as disclosed on the attached Schedule
of Financial Statement Exceptions (if none, so state on said Schedule) and,
except as disclosed on the Schedule of Events, since _______ ___, 200__, there
has been no event or change that has, or could reasonably be expected to have, a
Material Adverse Effect;

 

 

 

 

(ii)

FINANCIAL STATEMENTS – Off-Balance Sheet. All material financial obligations and
contingent obligations of Borrower not otherwise listed and itemized on the
attached financial statements, are disclosed on the attached Schedule of
Financial Statement Exceptions, including but not limited to material
off-balance sheet leasing obligations, and guarantees of financial obligations
of Borrower, its affiliates, subsidiaries, officers and related parties (if
none, so state on said Schedule);

 

 

 

 

(iii)

FINANCIAL STATEMENTS – Related Party Transactions. All material related party
transactions, including but not limited to loans, receivables or payables due
to/from Borrower’s officers or employees, affiliates, subsidiaries, or other
related parties, are disclosed on the attached Schedule of Financial Statement
Exceptions (if none, so state on said Schedule);

 

 

 

 

(iv)

COMPLIANCE WITH APPLICABLE LAW. Except as noted on the attached Schedule of
Compliance Issues, there are no material events whereby Borrower or, to the
knowledge of Borrower, Borrower’s directors, employees, affiliates, subsidiaries
or other related parties are acting or conducting business contrary to
applicable local, state, or national laws in the country or countries in which
said parties are conducting business;

 

 

 

 

(v)

ABSENCE OF DEFAULT. Except as noted on the attached Schedule of Compliance
Issues, no Default or Event of Default exists on the date hereof; and

 

 

 

 

(vi)

LITIGATION. Except as disclosed on the Schedule of Compliance Issues, there are
no actions, suits or proceedings pending or, to the knowledge of Borrower and
the undersigned, threatened against or affecting Borrower in any court or before
any governmental commission, board or authority which, if adversely determined
could reasonably be expected to have Material Adverse Effect. Borrower is
involved in such litigation and other disputes as are listed on the attached
Schedule of Compliance Issues (if none, so state on said Schedule).

The undersigned has executed this certificate as of _______________________,
200_.

 

 

 

Signature:___________________________________

 

 

 

By (printed name and title):______________________

19

--------------------------------------------------------------------------------


 

 

 

 

 

SCHEDULE OF FINANCIAL STATEMENT EXCEPTIONS

 

 

 

 

 

 

 

Category of Disclosure

 

Financial Date

 

Comments (if none, state “none”)

 

 

 

 

 

General Exceptions:

 

 

 

 

 

 

 

 

 

Off-Balance Sheet:

 

 

 

 

 

 

 

 

 

Related Party Transactions:

 

 

 

 

 

 

 

 

 


 

 

 

SCHEDULE OF COMPLIANCE ISSUES

 

 

 

 

Parties Involved

Date of filing/incident

Nature of Dispute or Issue (if none, state “none)”

 

 

 

Compliance Issues:

 

 

 

 

 

Litigation Issues:

 

 

 

 

 

Signatory Initials: _______________________

 

 

20

--------------------------------------------------------------------------------